t c memo united_states tax_court rb-1 investment partners eric reinhart tax matters commissioner of internal revenue respondent partner petitioner v docket no filed date kyle r coleman for petitioner richard j hassebrock gary r shuler jr nancy b herbert and robin l herrell for respondent memorandum findings_of_fact and opinion holmes judge the reinhart brothers made a fortune when they sold their family concrete business in but the sale threatened a hefty tax_liability the brothers chose to enter a son-of-bo sec_1 deal to manufacture tax losses to offset their gains they concede the deal doesn’t work and now contest only the applicability of an accuracy-related_penalty that the commissioner says they owe findings_of_fact i selling the concrete business the reinhart family’s success in business began with the patriarch of the family paul reinhart sr who worked for companies that made cement a component of concrete mr reinhart started out in at the western company which mixed concrete while there he worked with trucks that mixed concrete in made-to-order batches these trucks can be more efficient than a traditional drum truck because specific quantities of concrete can be mixed on site with less waste mr reinhart saw a business opportunity in these concrete- mobiles so when the western company sold its research division in he son of boss is a variation of a slightly older alleged tax_shelter known as boss an acronym for bond and options sales strategy there are a number of different types of son-of-boss transactions but what they all have in common is the transfer of assets encumbered by significant liabilities to a partnership with the goal of increasing basis in that partnership see eg 616_fedappx_426 d c cir aff’g in part rev’g in part and remanding 138_tc_67 137_tc_70 aff’d 728_f3d_676 7th cir and some others bought a couple of the trucks and custom-crete inc custom-crete was born within just a few years custom-crete’s excellent reputation solidified in mr reinhart bought out his partners he wanted a family business but his two sons--eric and doug reinhart--had both joined the navy eric graduated from annapolis in with a degree in naval architecture he explained that his boat-building degree was sort of like aerospace engineering for boats he didn’t take any accounting or tax classes at the naval academy doug went to texas a m university on a navy rotc scholarship and he graduated in with a degree in business administration eric flew planes in the navy doug served on board a frigate they both helped protect the country’s coast during the cold war and may even have tracked the same soviet submarines at the same time--eric from the sky and doug from the sea when eric left the navy in he had to decide between life as a commercial pilot or working for his dad he picked his dad and went to work for custom-crete in dallas as an assistant shop manager doug had already left the navy a couple years earlier he also joined the family business eric and doug played important roles in the company’s growth between the early 1980s and the early 1990s--eric on the concrete side and doug on the newer decorative- stone side things changed in the early 1990s mr reinhart was diagnosed with colon cancer and felt unfit to continue as president eric stepped into that role in the company that eric took over differed greatly from the one that his dad had started just two decades earlier custom-crete had gone from one location in dallas back in to offices in austin dallas and san antonio--not to mention several decorative-stone locations around texas and the once-fledgling business was generating about dollar_figure million in annual revenue as impressive as that growth was under eric’s leadership between and the company expanded at a staggering rate so much so that by its total gross_receipts hovered around dollar_figure million--almost four times what they were less than a decade earlier--and it had around employees and it wasn’t just custom-crete anymore there were now several entities cci manufacturing inc cci --the parent_corporation of custom- crete and another company nova concrete express inc two general partnerships called rk-1 partnership and reinhart partnership-1 and a limited_partnership called cottonwood trucking ltd eric and doug owned two-thirds of cci their sister allyson rahn owned the other one-third the ownership of the partnerships isn’t as clear but we know that those entities owned real_estate and other tangible assets that cci and its subsidiaries used it wasn’t long before the reinhart family’s success attracted the interest of a much larger corporation at a cci board meeting in bill boorham--a nonfamily board member--volunteered that a company called oldcastle architectural products group oldcastle had bought his own business boorham was very happy with the outcome--the new owner kept the old management in place he offered to approach oldcastle about selling cci the family was interested boorham went fishing and oldcastle took the bait oldcastle it turns out excels through anonymity it appears that it is a rather large company but one that typically keeps the name and management of its regional acquisitions and that’s what happened here--oldcastle made an offer in date to acquire cci and its affiliated entities for around dollar_figure million it revised the offer a month later and in date the reinharts signed an approximately dollar_figure million stock-and-asset purchase agreement eric doug and allyson split most of the sale proceeds on their tax returns doug reported a gain from the sale of over dollar_figure million and eric reported a gain of about dollar_figure million though both reported this income on the installment_method most of it was reported on their returns all that gain usually means a lot of tax and the prospect of a big_tax bill can attract tax sharpies the reinharts were about to meet two of them--craig brubaker and erwin mayer ii new taxpayers same old advisers eric and doug did not look or feel wealthy before the cci sale in doug’s investments were limited to small retirement accounts and eric and his wife maybe had about dollar_figure spread among mutual funds and retirement accounts but eric was more of a planner than doug he had worked with a financial adviser--randy smith--since the late 1990s a month after the cci sale closed in july eric signed a client engagement agreement with smith frank partners l l c smith’s firm to prepare a written financial plan for a dollar_figure flat fee eric then personally invested over dollar_figure million of the sale proceeds before the end of the year--dollar_figure million with an investment manager that smith’s firm recommended and the remainder with two other financial advisers who put the share entrusted to them mostly in annuities and municipal_bonds he and his siblings each also contributed about dollar_figure million to a family limited_partnership called beefeater assets ltd which invested with the same investment manager that smith’s firm had recommended to eric eric put his money to work--conservatively it seems--and sought out professional advice to do so this means that we find that eric knew how to get professional advice when he thought he needed it in addition to the relationships that eric established with investment advisers he himself--both personally and as a fiduciary--had a pattern of seeking out other professional advice for example cci maintained a long-term relationship with marion mcbryde of weaver tidwell w t --a respected regional accounting firm-- who among other chores prepared cci’s annual tax returns cci hired a cfo in the late-1990s because the company was getting more sophisticated and cci retained meadows owens collier reed cousins blau l l p meadows owens to represent eric and his siblings in the cci sale and for estate_planning eric was soon to become acquainted with more advisers he knew from the engagement letter with smith’s firm that smith wouldn’t provide legal or accounting advice but he still wanted to explore an options strategy that smith said had some very positive tax ramifications it was a deal that smith described as a big-boy deal with jenkens gilchrist and smith introduced eric to craig brubaker from deutsche bank alex brown deutsche bank and erwin mayer from jenkens gilchrist j g both these gentlemen have won tax-shelter fame see eg united_states v woods 571_us_31 cobra tax_shelter developed by the now-defunct j g law firm which involved options sold by deutsche bank indictment united_states v daugerdas no 09-cr-00581-whp s d n y date ecf no brubaker and mayer among others indicted for tax-fraud conspiracy involving tax_shelters eric spoke to brubaker over the phone a couple of times about the transaction and he and allyson had a call with mayer--the tax guru in th e deal eric said that mayer told them the transaction was a complicated deal with some real positive tax ramifications and that with th e opinion letter there would not be any problems with the irs allyson wasn’t interested but eric was and after eric told him about it so was doug mayer sent eric and doug a confidentiality agreement in date eric had signed confidentiality agreements before--for the oldcastle deal for brubaker was acquitted after a jury trial in see judgment of acquittal united_states v brubaker no 09-cr-00581-whp s d n y date ecf no the confidentiality agreement was also addressed to mr reinhart but he didn’t ultimately take part in the deal example--but he had never been asked to sign one by a law firm eric didn’t question this he and doug signed the agreement in date and mayer began to share more about the transaction everyone needed to move quickly--the end of the reinharts’ tax_year loomed eric decided to plunge ahead in date he told j g to move forward and for a dollar_figure fee it did a forming entities and opening accounts it formed four new entities per alpha investments llc per alpha a delaware llc that eric wholly owned and that was disregarded for federal_income_tax purposes jdr rolling hills investments llc jdr rolling a delaware llc that doug wholly owned and that was disregarded for federal_income_tax purposes rb-1 a texas general_partnership owned by per alpha and jdr rolling respectively and e d investors inc e d a delaware corporation that elected to be an s_corporation for federal_income_tax purposes and was owned by eric and doug respectively these new entities then opened accounts with deutsche bank b buying the digital options per alpha and jdr rolling bought and sold european-style foreign- currency digital option sec_4 with deutsche bank--taking long and short positions tied to the japanese yen u s dollar exchange rate per alpha bought a dollar_figure million long option and jdr rolling bought a dollar_figure million long option but per alpha also sold a dollar_figure million short option and jdr rolling sold a dollar_figure million short option these amounts were netted so per alpha actually paid only dollar_figure for its long option and jdr rolling paid only dollar_figure for its long option--a total of dollar_figure the long options in these pairs were bets that japanese yen would be trading at or above dollar_figure on the strike date which was about three weeks out if the yen was in that range deutsche bank would pay per alpha and jdr rolling a total of dollar_figure million but there was a catch the llcs would have to pay we’ve described these before there are two basic types of options--american and european a european option can be exercised only at maturity an american option can be exercised anytime during the life of the option a digital option has only two possible outcomes at expiration some fixed payoff amount or nothing digital options are typically also european-style options which means that they can be exercised only on the option’s expiration date bcp trading invs llc v commissioner tcmemo_2017_151 at n deutsche bank a total of dollar_figure million under the short options if the yen was over dollar_figure these almost perfectly offsetting options had a two pip spread these large notional amounts are meant to conceal something in all likelihood the brothers would either lose their dollar_figure net premium if the exchange rate on the strike date was below dollar_figure and the options expired worthless or they would be paid at most dollar_figure if the exchange rate on the strike date was at or above dollar_figure7--which would still be an economic loss of at least dollar_figure because of j g’s dollar_figure legal fee those who sell these a pip stands for percentage in point and is the smallest pricing increment used in foreign-exchange markets for a japanese yen u s dollar trade for example a pip is if the japanese yen is trading at dollar_figure and weakens by one pip the new price will be dollar_figure see bcp trading invs llc at n the net difference between the dollar_figure million that deutsche bank would be obligated to pay and the dollar_figure million that per alpha and jdr rolling would be obligated to pay the tiny two-pip spread is typical in these cases and entirely illusory deutsche bank had control_over the spot rate--it was the calculation agent in the option agreements and got to determine the spot_rate of the currencies as of a m in new york city on the strike date cf 132_tc_161 finding in similar transaction that deutsche bank--as calculation agent--would never let the transaction hit the sweet spot because there was only a 2-pip spread and the bank would have the choice of spot rates with a 3-pip spread aff’d 408_fedappx_908 6th cir deals always emphasize a chance of hitting the sweet spot because if the strike-date exchange rate were exactly dollar_figure or dollar_figure the payout would have been dollar_figure million but the odds of this are infinitesimal and eric didn’t even fully grasp that possibility indeed we don’t think eric understood this absurdly complex transaction at all except that he knew it would generate a huge tax loss to offset the brothers’ gain from the cci sale c manufacturing tax losses now that per alpha and jdr rolling had their offsetting digital options there were only a few steps left per alpha and jdr rolling transferred the offsetting options to rb-1--which had already bought about dollar_figure in publicly traded stocks rb-1 took an inside_basis in the long options of dollar_figure million unreduced by the offsetting short-option liabilities per alpha and jdr rolling also increased their outside bases in rb-1 by dollar_figure million not long after the options were transferred deutsche bank paid rb-1 dollar_figure to cancel the outstanding digital options early--dollar_figure more than the eric testified i t was a pretty slim chance of hitting the sweet spot but that if for some reason this transaction ended up right on the cusp of a trade--and i don’t understand exactly how it would happen--there was a possibility of making millions of dollars emphasis added when asked if he understood what the sweet spot was eric said not exactly no i mean i knew there was a sweet spot but exactly what the number was i had no idea we don’t think he cared we find that the tax losses were the real point of the deal net price of the long options but still a dollar_figure economic loss if you count j g’s dollar_figure fee per alpha and jdr rolling then contributed their rb-1 partnership interests to e d which caused rb-1 to liquidate as a matter of law rb-1 distributed its remaining assets including the publicly_traded_securities it had recently bought for about dollar_figure property that is distributed when a partnership liquidates takes a basis equal to the partners’ outside_basis in the partnership reduced by any cash distributed see sec_732 the partners in a son-of-boss deal then stick this artificially inflated outside_basis onto the distributed securities the securities are of course worth far less so when e d sold the securities that rb-1 had bought for dollar_figure it reported about dollar_figure million in capital losses that it passed on to its shareholders--eric and doug all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated d preparing the returns eric didn’t consult any advisers other than smith j g and deutsche bank about the options strategy before the transaction was completeddollar_figure afterwards he went to marion mcbryde at w t to prepare rb-1’s partnership return mcbryde asked eric to sign an engagement letter the engagement letter said that w t would rely on documents prepared by j g to give expert guidance on the handling of certain transactions --they would not render any additional opinion to the results of this position to make sure w t prepared the return consistently with j g’s guidance the engagement letter also authorized w t to provide draft copies of all the tax returns to erwin mayer esq of j g for review and approval w t told eric they wouldn’t complete the return without j g’s stamp of approval and eric admitted at trial that he didn’t expect w t to render an opinion separate from the j g opinion j g played a significant role in getting the return done it provided the all- important opinion letter hilda merritt--the w t manager who actually reviewed eric testified that he also spoke to his investment manager the cfo of cci and marion mcbryde but he admitted that he told the investment manager only that he was considering something with tax ramifications mcbryde testified --and we believe him--that he didn’t become aware of the j g transaction until eric came to him for the return preparation and even if eric did talk to cci’s cfo about the transaction--a fact that we are not sure about--we don’t think he can fairly be characterized as eric’s or rb-1’s adviser in these circumstances the return--said that eric asked them to rely on that opinion but j g did even more its attorneys reviewed the return to make sure it was consistent with the opinion letter and j g confirmed that their opinion hadn’t changed before w t released the returndollar_figure but what about j g’s opinion letter it has all the misdirection we’ve come to expect in son-of-boss cases there is a 10-page letter specific to the deal followed by pages of more-or-less boilerplate that purports to explain why the deal works for tax purposes the linchpin of the opinion as usual turns on the partnership-tax rules which wouldn’t apply if there were no partnership see eg bcp trading invs llc v commissioner tcmemo_2017_151 at no valid partnership unless parties are joining together to undertake an ongoing enterprise with some business_purpose other than tax_avoidance to deal with that problem the opinion letter says j g relied on the reinhart brothers’ representations that they entered into the deal for substantial nontax business reasons including to produce overall economic profits because of their belief that the japanese yen u s dollar exchange rate relationship would change for example after seeing the first draft of the return an attorney from j g wanted changes made--including a change to tuck j g’s dollar_figure fee into basis instead of claiming a deduction for it so the attorney called merritt and she made sure those changes were made before finishing the return they contributed the options to the partnership for substantial nontax business reasons including potential diversification of the risks of certain investments the desire to co-invest and for convenience and they contributed the rb-1 partnership interests to e d for substantial nontax business reasons including consolidation of investment activities bookkeeping accounting and tax functions and elimination of duplicate work and expenses in administration eric and doug did no such things but eric told w t to follow the opinion letter anyway so w t completed rb-1’s return on that basis with substantial input from j g iii case development and trial rb-1 served its purpose for a time the reinhart brothers took huge flow- through losses from the sale of rb-1’s distributed assets at the end of 2000--just in time to offset a large chunk of the gains from the cci sale earlier that year but the commissioner issued a notice of final_partnership_administrative_adjustment fpaa to rb-1 that determined it was a shamdollar_figure and because it was a sham the before its repeal see bipartisan budget act of pub_l_no sec_1101 sec_129 stat pincite part of the tax equity and fiscal responsibility act of tefra governed the tax treatment and audit procedures for many partnerships see pub_l_no secs stat pincite tefra partnerships are subject_to special tax and audit rules see secs tefra requires the uniform treatment of all partnership_item s --a term defined by sec_6231 --and its general goal is to have a single point of adjustment for the irs rather than having it make separate partnership-item adjustments on continued commissioner determined that the partners have not established adjusted bases in their respective partnership interests in an amount greater than zero the commissioner also asserted accuracy-related_penalties e d--rb-1’s original tax_matters_partner tmp 13--disagreed with the commissioner’s adjustments so it timely petitioned the courtdollar_figure eric reinhart-- the correct tmp--represented rb-1 a trial followed at the end of which we held the record open so that brubaker and mayer could eventually testify--the fifth_amendment stood in the way at the time but years passed and their lips remained sealed so the parties finally moved to close the record and briefed the case opinion eric now concedes the partnership-item adjustments on behalf of rb-1 and the parties agreed at trial that the mathematical test for the gross-valuation- continued each partner’s individual return see h_r conf rept no pincite 1982_2_cb_600 under tefra a partnership is supposed to designate a tmp to handle its administrative issues with the commissioner and manage any resulting litigation see sec_6231 rb-1 no longer existed when the petition was filed so it didn’t have a principal_place_of_business anymore this case is therefore appealable to the d c circuit see sec_7482 see also 684_f3d_84 n d c cir aff’g 136_tc_67 misstatement penalty has been satisfied the only remaining question is whether that is enough for the penalty under sec_6662 to apply here eric argues that it isn’t because rb-1 showed reasonable_cause and acted in good_faith by relying on professional advice from j g and w t the commissioner says that rb-1 doesn’t meet that exception to the penalty’s applicability because j g was a promoter and w t didn’t actually give any advice before we pour the slab specific to rb-1’s reasonable-cause-and-good-faith defense let us build the form i tefra and penalties we have jurisdiction in a tefra proceeding to determine partnership items and the applicability of any penalty which relates to an adjustment to a partnership_item sec_6226 woods u s pincite the supreme court has held tefra gives courts in partnership-level proceedings jurisdiction to determine the applicability of any penalty that could result from an adjustment to a partnership_item even if imposing the penalty would also require determining affected or non-partnership items such as outside_basis woods u s pincite emphasis added eric concedes that rb-1 was a sham so we have jurisdiction to determine the applicability of the gross-valuation-misstatement penalty for overstated outside_basis in the partnership see id pincite see also 740_f3d_998 5th cir this penalty applies where a taxpayer underpays tax because he overstated the adjusted_basis of property on his tax_return by or more sec_6662 b e a h and the parties agree that the penalty could apply here on the basis of simple math and the penalty will apply here unless rb-1 can show that it had reasonable_cause and acted in good faithdollar_figure see sec_6664 sec_1_6664-4 income_tax regs see also 136_tc_67 reasonable- cause-and-good-faith defense may be asserted at partnership level aff’d 684_f3d_84 d c cir at the partnership level the reasonable-cause-and-good-faith defense takes into account the state of mind of the general_partner 137_tc_70 citing 131_tc_275 aff’d 728_f3d_676 7th the commissioner didn’t produce any evidence of his compliance with sec_6751 see graev v commissioner t c slip op pincite- date supplementing 147_tc_460 which would normally result in a holding that the commissioner failed to meet his burden of production on the penalty see eg ford v commissioner tcmemo_2018_8 at we recently held however that the commissioner does not bear the burden of production on penalties in tefra partnership-level proceedings dynamo holdings ltd p’ship v commissioner t c slip op pincite date that means that the burden of production on this issue fell on eric who could have raised lack of compliance with sec_6751 as a defense to penalties see id at slip op pincite but who failed to do that at any stage the defense is therefore waived id citing 92_tc_661 and rule cir eric was per alpha’s sole member and per alpha was rb-1’s managing partner eric is also rb-1’s current tmp and he was the president and majority shareholder of rb-1’s former tmp e d we will therefore consider eric’s state of mind to determine whether rb-1 satisfies the reasonable-cause-and- good-faith defense see id pincite taxpayers often argue that they had reasonable_cause and showed good_faith by relying on professional advice the regulations circularly state that reliance on professional advice is reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs the caselaw more helpfully points to three factors to test whether a taxpayer properly relied on professional advice 115_tc_43 aff’d 299_f3d_221 3d cir first was the adviser a competent professional who had sufficient expertise to justify reliance second did the taxpayer provide necessary and accurate information to the adviser third did the taxpayer actually rely in good_faith on the adviser’s judgment eric claims reasonable reliance on the professional advice of both j g and w t ii reliance on j g j g clears the first two hurdles for reasonable reliance it was a well- respected large law firm when the transaction happened and the attorneys there certainly would have appeared competent to render expert tax advice--particularly to a person like eric who ran a successful business but lacked tax expertise and eric gave the j g attorneys all the information they needed the commissioner doesn’t doubt that j g meets these requirements but the commissioner does doubt that eric actually relied in good_faith on j g’s judgment he says j g was a promoter and that a partnership can’t satisfy the reasonable-cause-and-good-faith defense to penalties by relying on a promoter because reliance on a promoter takes the good_faith out of good-faith reliance see ltd f 3d pincite neonatology assocs t c pincite and we know what a promoter is ‘ a n adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction ’ ltd t c pincite quoting tigers eye trading llc v commissioner tcmemo_2009_121 wl at the label fits particularly well when the transaction involved is the same tax_shelter offered to numerous parties see id pincite j g was a promoter but eric argues that he couldn’t have known that back in before its tax-shelter scheme came to light we however will hold him accountable for the things he did know or that he should have known back then see ltd f 3d pincite reasonable-cause-and-good-faith inquiry is objective ‘focus ing on what the taxpayer knew or should have known at the time he obtained the advice quoting am boat co llc v united_states 583_f3d_471 7th cir alterations in original eric knew or should have known that j g was selling this tax_shelter to numerous parties he learned about the transaction from smith who said it was a big-boy deal with jenkens gilchrist --that it took a lot of money to get in and there were some very positive tax ramifications smith introduced eric to other advisers but we find that no other advisers were introduced with one specific transaction in mind and mayer left no doubt in eric’s mind that the transaction wasn’t tailor-made for him mayer told him he’d undertaken the same type of transaction with other clients and eric got the impression that it was lots of clients eric even knew that the legal analysis in the j g opinion letter wasn’t written just for him we therefore find that eric knew the transaction was the same tax_shelter that j g offered to numerous parties after eric agreed to proceed j g ran with the rest of the transaction it completed all the documents to form the entities open the accounts at deutsche bank and transfer the options to rb-1 and rb-1’s partnership interests to e d j g provided the dubious opinion letter about the deal’s tax consequences and it ensured that rb-1's returns were completed and filed consistently with the opinion letter and rb-1 paid j g a dollar_figure fee for its work--a fee that was supported by only a one-sentence invoice fees for professional services rendered through date before that eric had never paid a legal fee greater than dollar_figure even for the work that meadows owens did for the cci sale the difference is that j g wasn’t paid to provide tax_advice for a real transaction its fee was for a packaged tax_shelter we therefore find that j g was a promoter and eric may not rely upon j g’s advice in good_faith iii reliance on w t even if j g was a promoter eric argues that rb-1 can still establish reasonable_cause and good_faith because he relied on w t’s professional advice-- that w t prepared rb-1’s return reviewed it internally and signed it without ever advising eric not to file it as with j g the commissioner doesn’t focus much on w t’s competence to render tax_advice or whether eric provided w t with all necessary information but he does argue that eric didn’t rely in good_faith on w t’s judgment because w t didn’t provide any advice what is advice start with the regulation advice is any communication including the opinion of a professional tax advisor setting forth the analysis or conclusion of a person other than the taxpayer provided to or for the benefit of the taxpayer and on which the taxpayer relies directly or indirectly with respect to the imposition of the sec_6662 accuracy-related_penalty advice does not have to be in any particular form sec_1_6664-4 income_tax regs see also 136_tc_585 there is no advice without some communication from the adviser and that communication must set forth the adviser’s analysis or conclusion woodsum t c pincite in other words a taxpayer cannot escape the penalty when the taxpayer does not seek or receive an opinion from his or her preparer minchem int’l inc v commissioner tcmemo_2015_56 at aff’d sub nom 880_f3d_173 5th cir and just because a cpa prepared the tax_return doesn’t mean he or she has opined on any or all of the items reported therein neonatology assocs p a t c pincite that’s what was going on here not only did w t fail to opine on the items reported on rb-1’s return it told eric that it wasn’t going to the engagement letter that eric signed said that w t would rely on j g’s documents to give expert guidance on the handling of certain transactions and w t would not render any additional opinion to the results of this position eric authorized w t to provide a draft copy of the return to mayer at j g for review and approval and he was aware that w t wouldn’t complete the return without j g’s approval the return was in fact completed only after j g’s attorneys approved it and eric never expected w t to provide an opinion separate from j g’s it is simply not enough that w t completed the return and failed to tell eric not to file it see id and it should come as no surprise that we don’t think w t provided any advice here the engagement letter said that it wouldn’t and the steps that its accountants took to complete the return were consistent with that engagement letter j g provided the only professional advice in this case but rb-1 can’t meet the reasonable-cause-and-good-faith defense to penalties by relying on the advice of a promoter see eg ltd f 3d pincite neonatology assocs t c pincite accordingly an appropriate decision will be entered
